SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148988 EL MANIEL INTERNATIONAL, INC. (Name of small business issuer in its charter) NEVADA 56-2672870 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5-4, 4th Floor, Jalan 1 1/48A, Sentul Raya Boulevard, Off Jalan Sentul, 51000 Kuala Lumpur Malaysia 51000 (Address of principal executive offices) (Zip Code) +60 3 4043 7881 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Revenues for year ended September 30, 2009: $5,855 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of September 30, 2009, was: $0 Number of shares of the registrant’s common stock outstanding as of January 6, 2010 was: 96,110,000 Transitional Small Business Disclosure Format:Yes xNo o EXPLANATORY NOTE The purpose of this Amendment No.1 to the 10-K is to correct the shell status of the Company. The Company is not a shell company as defined in Rule 12b-2 of the Exchange Act. TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. Submission Of Matters To a Vote Of Securities Holders 3 PART II ITEM 5. Market For Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 3 ITEM 6. Selected Financial Data 3 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 3 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 5 ITEM 8. Financial Statements F- ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 7 ITEM 9A. Controls And Procedures 7 ITEM 9B. Other Information 7 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 7 ITEM 11. Executive Compensation 8 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 9 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 9 ITEM 14. Principal Accounting Fees And Services 9 10 PART IV ITEM 15. Exhibits, Financial Statements Schedules 11 SIGNATURES CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 PART I ITEM 1.DESCRIPTION OF BUSINESS General We were incorporated in July 2007 in the State of Nevada. We plan to manufacture and distribute cigars under the PLC brand name.Beginning in early 2007, our founders sought to create a cigar that would appeal to aficionados of high quality, hand-rolled, premium cigars.Our Chief Executive Officer, Barbara Tejeda, has been a long time resident of the Dominican Republic and has previously owned a cigar manufacturing company. Our managementbelieves the increased popularity of cigar smoking in the United States is due in part todemographic and social trends.We believe that the principal changes that have contributed to growth in the cigar market are (1) the emergence of an expanding base of younger new cigar smokers, both male and female, (2) increasing popularity of cigars among celebrities who are viewed as trend-setters, (3) continued media interest, especially through Cigar Aficionado magazine, (4) promotion of “cigar friendly” restaurants and nightclubs and (5) the increase in the population of people over fifty years of age, a group that has traditionally been viewed as consuming more luxury goods, including cigars, than other demographic groups. The U.S. cigar industry enjoyed an upswing in the 1990s, hitting a zenith in 1997 with imports of 418 million cigars. The industry’ success in the 1990s came with a down side, supply couldn’t meet demand and the market became flooded with poor quality cigars that were sold at inflated prices. According to an article in USA Today, the market went into a correction in the late 1990s when many cigar smokers became dissatisfied with inferior cigars, resulting in “cleaning up” of the mass cigar market while renewing interest in finding and smoking top-quality cigars. During the mid-2000s, sales of premium cigars, while remaining well below 1997 level, have been rising steadily (imports of 320 million cigars reported in 2005), according to the Cigar Association of America, the industry’s trade association. The full-year report for 2007 from the Cigar Association of America shows that despite smoking bans and higher taxes, imports of premium cigars increased 7.8 percent to more than 335 million, second only to the import of 417.8 million cigars in 1997. This consistent growth, a few percent points annually, is credited with a renewed focus by regular and occasional cigar smokers on purchasing high-quality premium cigars, offering an opportunity for new, high-quality cigar products to achieve market success. Our managementbelieves the increasing popularity of premium-level cigar smoking in the United States is due in part to demographic and social trends.Based on information from The Cigar Association of America and industry news reports, we believe that the principal trends driving growth in the cigar market include (1) an expanding base of younger new cigar smokers, both male and female, (2) increasing popularity of cigars among celebrities who are viewed as trend-setters, (3) continued media interest, especially through Cigar Aficionado magazine, (4) promotion of “cigar friendly” restaurants and nightclubs and (5) the increase in the population of people over 50 years of age, a group that has traditionally been viewed as consuming more luxury goods, including cigars, than other demographic groups. Products Premium cigars are generally defined as cigars that are hand-made from high quality, natural leaf binder, long-filler and wrapper tobaccos and that retail for $5 or more per cigar.The principal elements that determine the quality of the cigar are the quality of the tobacco, the curing and aging process and the skill of the hand-roller.We intend to purchase cigars from one of the oldest and most reputable cigar manufacturer’ in Santo Domingo the Dominican Republic. We have selected ABAM, S.A. as the sole provider of cigars. ABAM will produce PLC Cigars rolled with tobacco grown in the great Cibao Valley, the place where the best tobacco in the Dominican Republic is grown. Our agreement with ABAM ran through the end of 2008 and calls for the following payment of $1.60 per cigar. The Dominican Republic at the present time is recognized internationally by the quality of its cigars, standing out as the first exporter of high quality cigars of the world. -1- We have made an initial test sale in the premium corporate gift market in Macau and based on reception of our initial concept and customer feedback we are making plans to produce, launch and market our first product offerings. Our first cigar will be a torpedo-style (52 cm x 5 cm) premium leaf product made in the Dominican Republic. The first product line, PLC Cigars, will be a distinctive red, 25-cigar box that can be customized to become a uniquely personal business client, meeting or special occasion gift. Prototypes of our turn-key cigar smoking experience box/packaging have been created.By turn-key smoking experience box/packaging we are referring to our cigar box which doubles as Humidor with humidity regulator and cigar cutter. The box includes 20 PLC branded Cigars.The initial packaging is designed to provide an elegant, high-quality cigar box with a humidor.We have filed to obtain trademark protection for the box design and product logo. COMPETITION The Cigar Association of America currently boasts a roster of approximately 70 members, many conducting business in the premium cigar segment. We have several large, well-financed competitors, each holding strong, well-known brand names and enjoying a history of successful product launches. These companies compete directly with us for consumer sales, as well as for supplies of tobacco and employees. The largest of these competitors are Consolidated Cigar Holdings Inc. (NYSE symbol: “CIG”), General Cigar Co. Inc., a division of Culbro Corporation (NYSE symbol: “CUC”), and Swisher International Group Inc. (NYSE symbol: “SWR”). Each of these companies has substantially greater capital resources, manufacturing, sales and marketing experience, substantially longer and more extensive relationships with growers and long standing brand recognition and market acceptance than us. See “RISK FACTORS”. We believe, however, that the market for premium cigars is achieving higher visibility among regular and occasional smokers alike and growing steadily enough to support the entry of new brands such as PLC Cigars. In addition, we believe the unique PLC Cigars turn-key packaging and our focus on the high-end corporate, meetings and special occasion gift markets provides competitive advantages as well as enhanced revenue opportunity. MARKETING We are a development stage company and have not commenced any marketing campaigns.We will utilize a combination of direct sales and online marketing to launch the Company’s first product line, a unique cigar package aimed at the premium corporate, event and special occasion gift markets. Our web site at www.elmanielonline.com is currently under construction. Once operational, the web site will become the primary sales transaction vehicle, to be augmented with a toll-free number outsourced to an established telesales organization. Our marketing strategy is to utilize field sales reps and targeted online direct marketing to slowly build sales and to gain critical market and customer intelligence. Target markets include corporate/client gifts for the financial community and meeting/event gifts for male-oriented industries such as technology and manufacturing. Utilizing a product seeding program, email blasts to targeted industry lists and public relations efforts to secure media coverage and initiate viral promotion, we seek to generate product awareness among premium cigar smokers who wish to provide a unique gift to their business associates, event attendees or to commemorate a special occasion. Prospective customers will be driven to the online e-commerce site, where prospective customers can gather information about PLC Cigars and place orders. Customers can also place orders using a toll-free number as an alternative to online purchasing. To enter the market more quickly, a contract fulfillment partner or distributor is being investigated. The ideal partner will possess all licenses needed to sell non-cigarette tobacco products in the U.S. and Canada. On October 12, 2007, we entered into a letter agreement with Europa Capital Investments, LLC for general administrative services. Pursuant to the Agreement we pay a monthly fee of $5,000 to Europa for the general administrative services which include general accounting services and meeting space. In addition, Europa provides consulting services on the process of going public and consulting on potential business opportunities. The agreement was terminated in November 2008. -2- ITEM 1A.RISK FACTORS None. ITE M 2.DESCRIPTION OF PROPERTY Our business office is located at 7424 Brighton Village Drive Raleigh, NC 27616.We currently lease this office at no charge from Barbara Tejada, our Chief Executive Officer, at no charge to us. Currently, this space is sufficient to meet our needs; however, if we expand our business to a significant degree, we will have to find a larger space. ITEM 3.LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our shares of common stock began trading under the symbol “EMLL:OB” on the OTCBB on July 23, 2008.Prior to this period, there was minimal trading in our common stock.On August 5, 2009, the Company's Board of Directors declared a fourteen-for-one stock split which was distributed on August 5, 2009 to shareholders of record.A total of 89,245,000 shares of common stock were issued.All basic and diluted loss per share and average shares outstanding information has been adjusted to reflect the aforementioned stock split. Holders of Our Common Stock As of January 6, 2010, we had 51 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6.SELECTED FINANCIAL DATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operation We have completed the design and manufacture of the cigar box from China and ordered 1,000 boxes for inventory. Additionally we have ordered cigars that are being held in inventory by the manufacturer for delivery as we are able to make sales. We have also finished the web site which we think will be an important tool for the sale of the product. Once the cigar box was completed and the website was operational we began introducing the cigars to different consumer groups seeking to generate some interest. Our initial efforts was to firmsin the financial services industry with little success. Wewill begin to work on wedding planners which we see as a possible source of introduction. -3- We have tried to find a third-party order and fulfillment partner with all the necessary licenses to sell and deliver cigar products in the U.S. and Canada. We hope that this would allow us the fastest access to the markets through a well-established and experienced fulfillment organization. We have seen a significant slow down in the market opportunity for specialty cigars in the last half of 2009 Over the next 12 months we will try to get back on track of hitting our target to place approximately 100-200 units with opinion leaders, media professionals and prospective customers to start to generate awareness of the PLC Cigars product line and initiate the sales effort; conduct at least three direct email blasts to targeted contacts from cigar industry media subscriber lists; sponsor at least two small events in conjunction with cigar industry events, such as the industry’s annual trade show and convention in July; and place advertising on three targeted cigar industry online media. We have run through our initial marketing budget primarily through the purchase of inventory and initial marketing expenses.This essentially covered the cost of inventory to fulfill orders that may come from the marketing efforts. We have a cost for each box of $21.50 and a replaceable placard for personalizing the boxes at $2.80 per box. We initially ordered 1,000 units for inventory at a cost of approximately $24,300 without the cost of shipping and handling. There will be an additional cost to fulfill the orders if it becomes necessary. We are currently fulfilling any orders we have from local inventory though we still have inventory with the manufacturer if it becomes necessary. We are in the process of assessing our marketing and sales efforts and possible results in light of the company’s dire financial status. News announcements, email blasts, seeding efforts and event sponsorship are expected to continue as the primary marketing and promotion efforts to drive salesand revenue growth. If we are unable to gain any market share for our premium cigars, we may have to suspend or cease our efforts.If we cease our previously stated efforts, we do not have plans to pursue other business opportunities.If we cease operations, investors will not receive any return on their investments. Limited Operating History The initial efforts of our founders to establish a cigar company began in early 2007.We were formed in July 2007 and we have limited operations upon which an evaluation of our company and our prospects can be based.There can be no assurance that our management will be successful in completing our product development programs, implementing the corporate infrastructure to support operations at the levels calledfor by our business plan, concludea successful sales and marketing plan to attain significant penetration of the premium cigar market segment or that we will generate sufficient revenues to meet its expenses or to achieve or maintain profitability. Results of Operation For the year ended September 30, 2009, we had $5,855 in revenue and $34,046 of cost of goods sold which included an impairment of inventory of $30,252 for a gross loss of $28,191. Expenses for the period totaled $62,375 resulting in a loss of $90,566. Expenses of $62,375 for the period consisted of $14,432 for general and administrative expenses, $2,145 for advertising expenses and $45,798 for professional fees. Revenues are down in 2009 because our business slowed considerable as the economy turned down. We could only generate a small amount of sales because both direct and “on line” sales were greatly affected by the economy. We were also forced to write off a substantial amount of inventory in fiscal 2009 because it sat too long and was no longer capable of being sold. For the year ended September 30, 2008, we had $14,205 in revenue and $12,995 of cost of goods sold for a gross profit of $1,210. Expenses for the period totaled $142,074 resulting in a loss of $140,864. Expenses of $142,074 for the period consisted of $16,465 for general and administrative expenses, $7,067 for advertising expenses and $118,542 for professional fees.Fiscal year 2008 was slightly better in terms of the economy and it was really the beginning of our cigar sales.Consequently, we had some sales in Fiscal 2008 but we also had a large amount of professional fees which involved setting up all aspects of the cigar sales which included sourcing our product and additionally involved the typical expenses of being a public company. -4- For the period from inception through September 30, 2009, we had $20,060 in revenue and $47,041 of cost of goods sold which included an impairment of inventory of $30,252 for a gross loss of $26,981. Expenses for the period totaled $225,000 resulting in a loss of $251,981. Expenses of $225,000 for the period consisted of $39,348 for general and administrative expenses, $9,212 for advertising and $176,440 for professional fees. Capital Resources and Liquidity As of September 30, 2009 we had $919 in cash. We believe that we will need additional funding to satisfy our cash requirements for the next twelve months. Completion of our plan of operations is subject to attaining adequate revenue or financing. We cannot assure investors that we will generate the revenues needed or that additional financing will be available. In the absence of attaining adequate revenue or additional financing, we may be unable to proceed with our plan of operations. We anticipate that our operational, and general and administrative expenses for the next 12 months will total approximately $150,000. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions.The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Critical Accounting Policies The Company’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all of these significant accounting policies impact the Company’s financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on the Company and require management to use a greater degree of judgmentand estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect onourfinancial position or liquidity, results of operations or cash flows for the periods presented. Recent Accounting Pronouncements In June2009, the FASB issued ASC 105 Accounting Standards Codification TM and the Hierarchy of Generally Accepted Accounting Principles. The FASB Accounting Standards Codification TM (the “Codification”) has become the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with Generally Accepted Accounting Principles (“GAAP”). All existing accounting standard documents are superseded by the Codification and any accounting literature not included in the Codification will not be authoritative. Rules and interpretive releases of the SEC issued under the authority of federal securities laws, however, will continue to be the source of authoritative generally accepted accounting principles for SEC registrants. Effective September30, 2009, all references made to GAAP in our consolidated financial statements will include references to the new Codification. The Codification does not change or alter existing GAAP and, therefore, will not have an impact on our financial position, results of operations or cash flows. -5- In June 2009, the FASB issued changes to the consolidation guidance applicable to a variable interest entity (VIE). FASB ASC Topic 810, "Consolidation," amends the guidance governing the determination of whether an enterprise is the primary beneficiary of a VIE, and is, therefore, required to consolidate an entity, by requiring a qualitative analysis rather than a quantitative analysis. The qualitative analysis will include, among other things, consideration of who has the power to direct the activities of the entity that most significantly impact the entity's economic performance and who has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. This standard also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE. FASB ASC 810 also requires enhanced disclosures about an enterprise's involvement with a VIE. Topic 810 is effective as of the beginning of interim and annual reporting periods that begin after November 15, 2009. This will not have an impact on the Company’s financial position, results of operations or cash flows. In June 2009, the FASB issued Financial Accounting Standards Codification No. 860 - Transfers and Servicing. FASB ASC No. 860 improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor's continuing involvement, if any, in transferred financial assets. FASB ASC No. 860 is effective as of the beginning of each reporting entity's first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. The Company is evaluating the impact the adoption of FASB ASC No. 860 will have on its financial statements. Off Balance Sheet Transactions We have no off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Market risk is the risk of loss from adverse changes in market prices and interest rates. We do not have substantial operations at this time so they are not susceptible to these market risks.If, however, they begin to generate substantial revenue, their operations will be materially impacted by interest rates and market prices. -6- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. EL MANIEL INTERNATIONAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2 PAGE F-3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED SEPTEMBER 30, 2, AND FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO SEPTEMBER 30, 2009. PAGE F-4 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO SEPTEMBER 30, 2009. PAGE F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2, AND FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO SEPTEMBER 30, 2009. PAGES F-6 - F-13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: El Maniel International, Inc. (A Development Stage Company) We have audited the accompanying consolidated balance sheets of El Maniel International, Inc. and subsidiary (A Development Stage Company) as of September 30, 2009 and 2008, and the related consolidated statements of operations, changes in stockholder’s equity (deficiency) and cash flows for the two years then ended and the period from July 24, 2007 (inception) to September 30, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly in all material respects, the consolidated financial position of El Maniel International, Inc. and subsidiary (A Development Stage Company) as of September 30, 2009 and 2008 and the results of its consolidated operations and its cash flows for the two years then ended and the period from July 24, 2007 (inception) to September 30, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 7 to the consolidated financial statements, the Company is in the development stage with minimal operations, used cash in operations of $232,203 from inception and has a net loss since inception of $251,981 for the period from July 24, 2007 (inception) to September 30, 2009.In addition, there is a working capital deficiency of $51,470 and stockholders’ deficiency of $49,010 as of September 30, 2009.This raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning this matter are also described in Note 7.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Boynton Beach, Florida December 23, 2009 F-1 El Maniel International, Inc. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, September 30, Current Assets Cash $ $ Prepaid expense - Inventory - Deposit - Total Current Assets Propertyand Equipment, net TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIENCY) Current Liabilities Accounts payable $ $ Sales tax payable - Note payable - Loan payable - related party TotalLiabilities Commitments and Contingencies - - Stockholders' Equity(Deficiency) Common stock, $0.001 par value; 110,000,000 shares authorized, 96,110,000 and 96,110,000 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity(Deficiency) ) Total Liabilities and Stockholders' Equity(Deficiency) $ $ See accompanying notes to consolidtaed financial statements F-2 El Maniel International, Inc. and Subsidiary (A Development Stage Company) Consolidated Statements of Operations For the Years Ended For the Period from July 24, 2007 September 30, 2009 September 30, 2008 (inception) to September 30, 2009 Revenue $ $ $ Cost of Revenue ) ) ) Gross Profit (loss) ) ) Operating Expenses Professional fees Advertising expense General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) ) ) Provision for Income Taxes - - - NET LOSS $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year - Basic and Diluted See accompanying notes to consolidtaed financial statements F-3 El Maniel International, Inc. and Subsidiary (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficiency) For the period from July 24, 2007 (Inception) to September 30, 2009 Deficit accumulated Total Common stock Additional during the Stockholder's paid-in development Subscription Equity Shares Amount capital stage Receivable (Deficiency) Balance July 24, 2007 - $
